Citation Nr: 0127230	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1971.  He died on August [redacted], 2000.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2001).  The appellant was notified of 
these actions by a letter in October 2000.  She testified at 
a hearing before a member of the Board in July 2001.  

The record indicates that the RO addressed the question of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 although the veteran was not rated totally 
disabled for the statutory period.  (The veteran was service 
connected for schizophrenia and it had been rated as 
100 percent disabling since December 6, 1991, less than 
10 years prior to the veteran's death on August [redacted], 2000.  He 
separated from service in 1971.)  Nevertheless, the 
38 U.S.C.A. § 1318 issue will not be addressed in the remand 
that follows because the Board has imposed a temporary stay 
on the adjudication of such claims in accordance with the 
directives of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in Nat'l 
Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that decision, 
the Federal Circuit directed VA to conduct expedited 
rulemaking, which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue, or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the 38 U.S.C.A. § 1318 claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), which became effective during the pendency of this 
appeal.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the VCAA, a 
remand of the cause of death issue is required for compliance 
with the notice and duty-to-assist provisions contained in 
the new law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This is 
especially so because the available record suggests that 
additional evidentiary development is warranted.  Among the 
actions taken to ensure that the requirements of the new law 
have been satisfied, the RO should seek expert opinion on the 
medical questions presented by this case.  

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (2001).  When disease is shown as chronic in service, 
or within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2001).

The surviving spouse of a veteran who has died from a 
service-connected disability will be entitled to receive DIC.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, 
evidence must show that the fatal disease process is somehow 
linked to a period of military service or to 
service-connected disability.  See 38 U.S.C.A § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  Evidence may show 
that service-connected disability is either a principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability is considered the "principal" 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2001).  A "contributory" cause of death must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1) (2001).  
It is not sufficient that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  Id.  

The veteran's death certificate shows that the immediate 
cause of death was cirrhosis of the liver due to (or as a 
consequence of) acute respiratory failure, acute renal 
failure, and hepatic encephalopathy.  No autopsy was 
performed.  (At the time of the veteran's death, service 
connection was in effect for paranoid schizophrenia and it 
had been rated as 100 percent disabling since 
December 6, 1991.)

The appellant argues that service connection for the cause of 
the veteran's death is warranted because he died, in part, 
from cirrhosis of the liver and respiratory failure.  She 
argues that cirrhosis of the liver was caused by alcohol 
abuse and smoking that was in turn caused by the veteran's 
service-connected schizophrenia.  She also argues that the 
respiratory failure was partly caused by a cancerous pleural 
effusion that was caused by epiglottic cancer which had been 
caused by alcohol abuse and cigarette smoking due to the 
veteran's service-connected schizophrenia.  She has submitted 
evidence to support these allegations in the form of two 
letters from Kenny E. Smith, M.D., one dated in January 2001 
and the other dated in May 2001.  

With respect to the alcohol abuse theory of entitlement, the 
Board notes that, since June 2001, there has been a temporary 
stay on the adjudication of certain claims for compensation 
based on alcohol and drug abuse related disabilities, claimed 
either as secondary to or as a symptom of service-connected 
disability, pending final resolution of Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  However, this stay does not 
appear to apply to claims for DIC.  VAOPGCPREC 7-99 (June 9, 
1999) indicates that DIC is a benefit distinct from 
disability compensation for purposes of the amendments made 
by section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, and, 
consequently is not affected by that Act's prohibition on the 
payment of disability compensation for substance-abuse 
disability.  VAOPGCPREC 7-99 also indicates that VA may award 
DIC benefits to a veteran's survivors based, among other 
things, on the veteran's death from a substance-abuse 
disability secondarily service connected under 38 C.F.R. 
§ 3.310(a).  

With respect to the appellant's cigarette-smoking theory, the 
Board notes that, in 1998, Congress enacted legislation 
prohibiting service connection for a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  See Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998); 38 U.S.C.A. § 1103 (West Supp. 
2001).  This new section 1103 applies only to claims filed 
after June 9, 1998.  Given that the appellant filed her claim 
in September 2000, section 1103 is applicable.  The 
provisions of 38 U.S.C.A. § 1103 prohibit disability or death 
from being considered the result of disease or injury 
suffered in the line of duty on the basis that disability or 
death "resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service" (emphasis added).  The Board, however, notes that 
it does not seem to address the situation in the appellant's 
case--where she has argued that service-connected 
schizophrenia caused the cigarette smoking that presumably 
resulted in a nicotine addiction due to use of tobacco 
products after service.  Therefore, in this specific case, it 
appears that the provisions of 38 U.S.C.A. § 1103 might not 
prohibit an award of DIC when the claim is that service-
connected disability caused post-service use of tobacco 
products that ultimately contributed substantially to the 
cause of the veteran's death.

While the record contains written statements and testimony 
from the appellant wherein she alleges that the veteran's 
service-connected schizophrenia materially contributed to the 
veteran's death, it is unclear whether any physician who has 
reviewed the entire record has specifically addressed the 
question of whether the veteran's terminal disease process 
can be linked to his period of military service or to the 
service-connected schizophrenia.  Based on a review of the 
evidence of record, the Board finds that further evidentiary 
development is necessary to obtain more definitive evidence 
on these points.  Therefore, to satisfy VA's duty to assist 
the appellant in obtaining evidence necessary to substantiate 
her claim, the claims file should be forwarded to VA 
examiners for an opinion.  Specifically, the Board finds that 
a medical opinion is required from experts who have reviewed 
the entire claims file, including all of the veteran's 
service medical records, something that has not yet been 
done.  See 38 C.F.R. § 19.9 (2001).  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  Among the actions taken to satisfy 
the requirements of the new law, the RO 
should ask the appellant to provide 
information regarding any treatment 
records prepared prior to the veteran's 
death that have not been made a part of 
the record.  The RO should assist the 
appellant in obtaining evidence as 
required by the VCAA and implementing 
regulations.  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should forward 
the claims file, along with all 
additional evidence obtained pursuant to 
the request above, to VA physicians who 
have expertise in psychiatry, diseases of 
the liver, and diseases of the 
respiratory system.  The physicians 
should provide a consensus opinion as to 
the medical probability that the 
veteran's terminal disease process was 
attributable to his period of military 
service or to his service-connected 
schizophrenia.  The physicians should 
discuss the etiology of the veteran's 
nicotine dependence, if any, including 
the relationship, if any, between his 
nicotine dependence and his service-
connected schizophrenia.  The physicians 
should discuss the etiology of the 
veteran's alcohol dependence, if any, 
including the relationship, if any, 
between his alcohol dependence and his 
service-connected schizophrenia.  The 
physicians should provide an opinion as 
to the medical probability that alcohol 
or nicotine dependence was caused or made 
worse by service-connected schizophrenia 
which dependence in turn caused or made 
worse the veteran's cirrhosis of the 
liver or respiratory difficulties, or 
otherwise materially aided or lent 
assistance to the production of death.  
The rationale for any opinions offered 
should be set forth in detail.  If the 
opinions of these physicians differ from 
Dr. Smith's January or May 2001 opinions, 
the physicians should explain the 
differences.

4.  The RO should ensure that the VA 
medical report complies with this remand.  
If the report is insufficient, it should 
be returned for necessary corrective 
action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should re-adjudicate the 
cause of death claim in accordance with 
all applicable laws and regulations, 
including the VCAA and the implementing 
regulations.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to obtain 
clarifying information and comply with adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


